OPINION
ALICE M. BATCHELDER, Chief Judge.
On appeal of this case to the United States Supreme Court, the Court reversed our prior holding and held that the incumbent local exchange carrier, Michigan Bell, must lease its existing entrance facilities for interconnection at cost-based rates. Talk Am., Inc. v. Mich. Bell Tel. Co., 564 U.S. -, 131 S.Ct. 2254, 2260, 180 L.Ed.2d 96 (2011).
Consequently, we REVERSE the district court’s judgment to the contrary and REMAND this case to the district court with instructions to enter an Order consistent with the Supreme Court’s opinion.